DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/21/2020, 7/23/2021, 7/23/2021, and 1/4/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Cancel Restricted Claims
This application is in condition for allowance except for the presence of claim 10 directed to Species I nonelected without traverse. Accordingly, claim 10 has been canceled.
	                                             





                                                     Status of Claims

Claims 1, 3-9, and 11-16 are pending. Claims 2 and 17-20 have been cancelled by applicant. Claim 10 has been cancelled by the Office. Claims 1 and 8 have been amended. Claims 1 and 8 are independent.  This Office action is in response to the “Amendments and Remarks” received on 5/25/2022.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 5/25/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
Office note: Since applicant has cancelled Claim 17-20, all rejections and objections based thereon are considered moot.
With respect to the claim interpretations on Claims 19-20 under 35 U.S.C. § 112 (f), applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The interpretations under 35 U.S.C. § 112 (f) for Claims 19-20 have been withdrawn.
With respect to the claim rejections on Claims 1-9 and 11-18 under 35 U.S.C. § 101, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 101 for Claims 1-9 and 11-18 have been withdrawn.
With respect to the claim rejections on Claim 8 under 35 U.S.C. § 101 Double Patenting, applicant’s “Terminal Disclaimer”  has been fully considered and was persuasive. The rejections under 35 U.S.C. § 101 for Claim 8 has been withdrawn.

With respect to the claim rejections on Claims 1-7, 9, and 11-20 under 35 U.S.C. § 102 and 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 and 103 for Claims 1-7, 9, and 11-20 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1, 3-9, and 11-16: Claims 1 and 8 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 8 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “compare the readiness score to a threshold; enter the vehicle into an unready mode that prevents operation of the vehicle in response to the readiness score being less than the threshold until at least one of (i) the readiness score is improved to exceed the threshold or (ii) valid override credentials are received via the at least one of a display device of the vehicle or a user device separate from the vehicle; determine whether a respective piece of equipment of the inventory of equipment is meant to be stored on the vehicle; and transmit a readiness report based on the readiness score, the subsystem diagnostic data, the inventory data, and the inspection data to at least one of the display device or the user device, wherein the readiness report provides an indication that it is unnecessary for the respective piece of equipment to be present on the vehicle if the respective piece of equipment is not meant to be stored on the vehicle”. 
The closest prior art of reference is Pillar et al. (United States Patent Publication 2003/0158635). Pillar is also a vehicle readiness system, however Pillar does not specifically state a system with the limitations as cited above.
Another prior art of reference is Burch et al. (United States Patent Publication 2014/0240125). Burch is also system and method for tool managment, however  Burch does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1 and 8 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669